Title: From James Madison to Joseph H. Nicholson, 28 October 1808
From: Madison, James
To: Nicholson, Joseph H.



Sir.
Dept. of State, Octr. 28th. ’08.

I have the honor to acknowledge the receipt of your letter of the 29th., and to inform you that the Exequatur of Anthony Morales, was revoked by the President of the United States, on the 1st. of November 1806.  It appears moreover by a letter from the Consul of the United States at Amsterdam, to this Department, dated the 27th. of October last year, that, he, the said Morales, "was never commissioned by the Government of Holland as Consul for Charlestown, or Consul General in the United States, and that his whole proceeding has been a gross imposition on the Government of the United States."  I am &c.

James Madison.

